Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 29, 2021

                                           No. 04-21-00391-CR

                                     IN RE Trermaurya POWELL,
                                               Relator

                                           Original Proceeding 1

                                                  ORDER

       On September 16, 2021, Relator filed an “Application for Leave to File Petition for Writ
of Mandamus” and a petition for writ of mandamus. Having considered the petition, this court
concludes Relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED.

        Further, because the appellate rules do not require an application for leave to file a petition
for writ of mandamus, Relator’s application is DENIED AS MOOT.

        It is so ORDERED on September 29, 2021.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CR-2393, styled State of Texas v. Tremaurya Powell, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.